DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 10/20/2022. However, a new rejection is presented for the following reasons of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-20, 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, CN 101847722.
Regarding claim 15, Sun teaches a positive electrode active material (abstract) wherein, the positive electrode active material comprises active material particles satisfying a chemical formula Lix(NiCoMn) MaO2, wherein M is one or more selected from Li, Mg, Mn and Al (0018), an interval particle size distribution curve of the 


positive electrode active material based on volume particle size distribution has a full width at half maximum Dfw of from 4 um to 8 um (Fig. 4) (0029).
Although Sun does not teach the positive electrode active material has a powder compaction density of from 3.0 g/cm3 to 3.6 g/cm3 under a pressure of 3 tons, selecting an appropriate tap density and powder compression density would produce a powder compaction density in the claimed range via routine experimentation.
Regarding claim 16, Sun teaches wherein the positive electrode active material has a particle size distribution Dn10 and a particle size distribution Dv50 satisfying: Dnl0 > 0.2 um, and 2 um < Dv50 <7 um (0029; 0034; Fig. 4).
Regarding claim 17, Sun teaches wherein the positive electrode active material has a particle size distribution Dn10 and a particle size distribution Dv50 satisfying: Dn10 > 1 um, and 3 um < Dn50 <6 um (0029; 0034; Fig. 4).
Regarding claim 18, Sun teaches wherein the full width at half maximum Dfw of the interval particle size distribution curve of the positive electrode active material and a particle size distribution Dv99 and a particle size distribution Dv10 of the positive electrode active material satisfies the equation in claim 18 (0029; 0034; Fig. 4).
Regarding claim 19, Sun teaches wherein the full width at half maximum Dfw of the interval particle size distribution curve of the positive electrode active material and a 

particle size distribution Dv99 and a particle size distribution Dv10 of the positive electrode active material satisfies the equation in claim 19 (0029; 0034; Fig. 4).
Regarding claim 20, Sun teaches wherein the full width at half maximum Dfw of the interval particle size distribution curve of the positive electrode active material and a particle size distribution Dv99 and a particle size distribution Dv10 of the positive electrode active material satisfies the equation in claim 20 (0029; 0034; Fig. 4).
Regarding claim 31, Sun teaches wherein the coating in the positive electrode active material has a weight of from 0.01% to 1%, relative to a weight of the active material particles (content of particles is preferably less than 5%).
Regarding claim 32, Sun teaches a positive electrode plate (abstract; 0002), comprising a positive electrode current collector and a positive electrode active material layer disposed on the positive electrode current collector (0013-0014), the positive electrode active material layer comprising the positive electrode active material according to claim 15 (0013-0014).	
Regarding claim 33, Sun teaches lithium-ion secondary battery (abstract; 0002), comprising the positive electrode plate according to claim 32 (abstract; 0002).





Claim(s) 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, CN 101847722, in view of Li Jun et al., CN 105977475.
Regarding claim 21, Sun does not teach wherein the particle size distribution Dv99 and the particle size distribution Dv10 of the positive electrode active material satisfy the equation in claim 21.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Li Jun et al., into the teachings of Sun because selecting an appropriate particle size distribution would produce the strength and reactivity of the electrode active material in the claimed range via routine experimentation.
Regarding claim 22,  Sun  does not teach wherein the particle size distribution Dv99 and the particle size distribution Dv10 of the positive electrode active material satisfy: 8 um < Dv99 < 13 um, and 1.5 um < Dv10 <2.5 um.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Li Jun et al., into the teachings of Sun because selecting an appropriate particle size distribution would produce the strength and reactivity of the electrode active material in the claimed range via routine experimentation.

Regarding claim 23, Li Jun et al., teaches wherein the positive electrode active material comprises monodispersed primary particles, and the monodispersed primary particles have a number percentage of 50% or more in the positive electrode active material (0033-0035).
Regarding claim 24, Li Jun et al., teaches wherein the monodispersed primary particles have a number percentage of 70% or more in the positive electrode active material (0033-0035).
Regarding claim 25,  Li Jun et al., teaches wherein the positive electrode active material further comprises secondary particles aggregated from a plurality of primary particles; the secondary particles have a number percentage of from 5% to 50% in the positive electrode active material (0033-0035).
Regarding claim 26, Li Jun et al., teaches wherein the secondary particles have a number percentage of from 10% to 30% in the positive electrode active material (0034-0035) ‘475.
Regarding claim 27,  Li Jun et al., teaches wherein a ratio of particle sizes of the primary particles (primary particle 10-800 nm or 50-600 nm or 30-400 nm) (0031) in the secondary particles to the secondary particles is from 0.03 to 0.9 (secondary particles is 1-50 um, or 2-30 um or 2-20 um (0036)).


Claim(s) 28, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, CN 101847722, in view of Chen et al., CN 105932321.
Regarding claims 28-30, Sun does not teach the claim limitations of claims 28- 30.
Regarding claim 28, Sun does not teach wherein the positive electrode active material has a tap density of from 1.6 g/cm3 to 2.6 g/cm3.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Chen et al., into the teachings of Sun because selecting an appropriate tap density would produce a powder compaction density in the claimed range via routine experimentation.
Regarding claim 29, Chen et al., teaches wherein the positive electrode active material (0032) further comprises a coating comprising an X element oxide on outer surface of the active material particles, and the X element is one or more of a trivalent element and a tetravalent element (0032; 0037).
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Chen et al., into the teachings of Sun because Chen et al., teaches that doping with the X element produces an improved cycle performance (0019).
Regarding claim 30, Chen et al., teaches wherein the X element is selected from one or more of Ti, Al (0016).


However, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Chen et al., into the teachings of Sun because Chen et al., teaches that doping with the X element produces an improved cycle performance (0019).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727